Citation Nr: 1640988	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-38 885	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to left knee disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to February 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied service connection for asthma, a right shoulder disability and right and left  knee disabilities.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and, in October 2009, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued a supplemental SOC in September 2010. 

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In June 2013, the Board denied the claim for service connection for a right knee disability.  At that time, the Board also remanded the claims for service connection for asthma, a right shoulder disability, and a left knee disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  The Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied service connection for a right knee disability, and remanding that claim to the Board for further proceedings consistent with the joint motion.  

In February 2015, the Board granted service connection for asthma, and again remanded the claims for service connection for service connection for a right shoulder disability and a left knee disability, along with the claim for service connection for right knee disability remanded by the Court, to the RO, via the AMC, remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence and issuance of a supplemental SOC (SSOC).  After accomplishing further action, the AMC continued to deny the claims (as reflected in a May 2015 supplemental SSOC) and returned these matters  to the Board for further consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. The Virtual VA file contains VA treatment records which are not present in the VBMS file.  All such records have been reviewed.

The Board's decisions addressing the claims for service connection for left knee disability and for right knee disability, to include on a secondary basis, are set forth below.  The remaining claim for service connection for a right shoulder disability is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board notes that, after certification of the appeal to the Board, the Veteran submitted additional private treatment records in April and March 2016, without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).  However, this fact does not preclude Board consideration of the knee claims, at this juncture, as the medical evidence pertains only to the right shoulder disability (the claim for which is being remanded), and other matters not currently on appeal.  The AOJ will have opportunity to review the additional evidence received on remand.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 
2.  Although the Veteran's service records document a left knee injury, no chronic left knee disorder was shown in service, nor was such a disorder credibly shown for many years thereafter; there is no credible evidence of continuity of symptoms of a left knee disorder during and since service; and competent, probative opinion evidence establishes that there is no medical nexus between the left knee disability manifested years after service and the Veteran's service.

3.  The Veteran does not specifically assert, and the evidence does not indicate, that current right knee disability is directly related to service.

4.  Although the Veteran has asserted that her right knee disability is attributable to left knee disability, as noted, service for left knee disability has not been established.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

2.  The criteria for service connection for a right knee disability, to include as secondary to  left knee disability, are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a May 2007 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman. 

Specifically as regards the Veteran's January 2013 Board hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103 (c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the hearing was legally sufficient. 

During the hearing in this case, the undersigned Veterans Law Judge identified the issue on appeal, and discussed the evidence necessary to substantiate a claim for service connection.  The Veterans Law Judge specifically inquired as to basis of the Veteran's contentions as to why service connection was warranted for bilateral knee disabilities and indicated that medical evidence supportive of a nexus between a current disability and service would assist her in substantiating her claims.  

The record also reflects that VA has made reasonable efforts to obtain, or to assist in obtaining, all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA examination report and treatment records, and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the January 2013 Board hearing, along with written statements provided by the Veteran's attorney on her behalf.  The Board finds that no additional AOJ action to further develop the record in connection either claim herein decided,  prior to appellate consideration, is required. 

The Board notes that the AOJ obtained private treatment records from the Piedmont Hospital, as the Veteran indicated that she received prior surgery for her right knee in 2001 from that Hospital during her January 2013 personal hearing.  The records reflects that records from the Piedmont Hospital were obtained, however, it appears that the Piedmont hospital has sent all records, which date back only to 2011.  The Veteran has not presented any medical records related to the right knee surgery.  The Board notes that the VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  In any event, this evidence is not shown to have any bearing on the outcome of the appeal as the claim is herein denied due to lack of competent, credible evidence of an in-service injury.  Neither the Veteran nor her attorney has identified any additional existing evidence that is necessary for a fair adjudication of the specific claim herein decided.  Under the circumstances, the Board finds that the AOJ has undertaken sufficient and appropriate development action and that no further action in this regard is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet.App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  For the showing of chronic disease, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. 

Notably, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Also, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that her current left knee condition is the result of her service, and that her right knee condition is secondary to the left knee condition.  Specifically, she contends that her left knee disability is the result of the rigorous physical training from running and jumping rope during service.  

A.  Left Knee

Service treatment records document the Veteran's complaints of pain in the left knee for duration of two weeks after running and jumping rope in August 1993.  An X-ray at that time found no significant osseous or soft tissue abnormalities.  A January 1994 service discharge Medical Board examination found the Veteran's lower extremities to be normal.  In an accompanying report of medical history, she denied a "trick" or locked knee, as well as swollen or painful joints.

The Veteran underwent a VA examination in May 2014.  The veteran reported that her symptoms began during PT in service while she was jumping rope.  She recalled that she was seen for the left knee and had an X-ray and that the knee symptoms have been intermittent since.  She complained of pain in the left knee with physical activities.  She takes Motrin or Tylenol with some relief.  An X-ray at that time revealed no acute fracture or dislocation and no joint effusion.  There was
mild degenerative joint disease with medial joint space narrowing detected.  The VA examiner concluded that the Veteran's left knee condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that the Veteran was seen in August 1993 with complaint of left knee pain for two weeks with assessment of MS spasm and negative X-ray.  The VA examiner further noted that the Veteran denied any knee symptoms at the Medical Board examination in 1994 and the post service medical records documents evaluation for right knee problems, but is negative for any documentation of left knee problems.  The VA examiner concluded that the records show an acute left knee condition and that the mild DJD on X-ray is likely age- related changes. 

During the January 2013 hearing, the Veteran testified that her left knee started hurting when she was running and that she then developed pain in her shin and ankle because she was jumping rope. 

With respect to the post-service medical records, the first clinical evidence of a left knee disorder was in a May 2014 VA examination report.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a left knee disorder diagnosed so many years after the Veteran's discharge and any incident of service.  The record reflects no post-service treatment records for the left knee.  Moreover, neither the Veteran nor her attorney has presented or identified any existing medical evidence or opinion related to the Veteran's claimed disability with her service.

Significantly, the VA physician who examined the Veteran and provided the May 2014 opinion found no nexus between the Veteran's current left knee disability and her service.  Such opinion was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current left knee disability and service-and neither the Veteran nor her representative has presented or identified any such supporting evidence or opinion.  Thus, the only medical opinion addressing the etiology of current left knee disability resulted in a conclusion that weighs against a finding of service connection for the claimed left knee disability.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that she suffers from left knee pain continuously since her service, specifically as a result of her running and jumping rope during service.  However, in her January 1994 report of medical history, the Veteran denied that she currently had, or that she ever had a "trick" or locked knee or swollen and painful joints.  Hence, in light of these contradictory statements, the Board finds that any assertions as to her in-service left knee symptoms, and a continuity of symptoms after service, are outweighed by the probative medical evidence of record.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the Veteran and/or her representative that there exists a medical relationship between the Veteran's claimed left knee disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the knee disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4   (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As neither the Veteran nor her representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns. Id.  Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for a right knee disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Right Knee

After a full review of the record, including the medical evidence and statements made by the Veteran and on her behalf, the Board finds that service connection for a right knee disability is also not warranted.  Although the Veteran timely perfected an appeal of the claim construed as for service connection for bilateral knee disabilities, she has never specifically alleged any in-service event, injury, or disease affecting the right knee.  As discussed in further detail below, as, with respect to the right knee, there is no competent, credible and probative evidence of any such in-service occurrence that has resulted in current disability, thus, the claim for service connection must be denied. 

As indicated above, the Veteran's service treatment records show that, at the time of her pre-enlistment examination, she denied any knee disabilities and her lower extremities were evaluated as normal.  At the time of her discharge in 1994, her lower extremities were again evaluated as normal and she again denied having knee disability. 

In March 2001, more than seven years after service, the Veteran sought private treatment for right knee pain.  X-ray revealed normal articulation, but some "bony sclerosis" in the distal right femur - the radiologist noted "question [of] early change of bone infarct versus old injury."  However, no corresponding diagnosis was rendered and the radiologist did not specify a timeframe for "old."  In April 2001, an MRI revealed a partial tear of the anterior cruciate ligament, sprain of the medial collateral ligament, and evidence of subtle tears of the posterior horns of the medial and lateral menisci.

The past medical history section of a private hospital's emergency treatment form completed in January 2005 reflects that the Veteran reported right knee arthroscopy among her prior surgical procedures.  Several years later, in April 2010, the Veteran again sought treatment for her right knee.  The private treatment note reflects that she reported a sudden onset of pain approximately four days prior as the result of a knee sprain.  X-ray revealed no abnormalities other than moderate suprapatellar joint effusion and slight obliteration of the Hoffa's fat pad, which was noted to "suggest[] an effusion."  The treating physician diagnosed an acute knee sprain.

In January 2013, the Veteran's previous attorney submitted a statement on her behalf.  Her previous attorney noted that the Veteran was treated for left knee pain in service in 1993, was observed to have ligament and meniscal tears of the right knee after service in 2001, and that she "still has pain in her knees."  The Board notes that this statement reflects a contention that the Veteran experienced continuity in only left knee symptoms from service and continuity in right knee symptoms from 2001.

During the January 2013 Board hearing, the Veteran testified that her right knee presently had "no cartilage" except for a "small amount" in back and that she had been advised that she would need either a partial or full knee replacement "in the next two to three years."  The Veteran also testified that, "because of the knee problem [she] had then [in-service]," "the knee" would just "give out."  She stated that the problem with that knee caused her to fall at work in either 1998 or 1999 and later required surgery.  The Board observes that her testimony in regard to in-service occurrence and post-service continuity is specific to the left knee.  Further, the Veteran acknowledged that no doctor had ever informed her that she had any knee disability as the result of her in-service experiences.

Significantly, neither the Veteran nor her attorney has identified any in-service event, injury, or disease involving the right knee-although they have been given multiple opportunities to do so.  The record shows no other evidence of any such in-service occurrence.  Instead, the record reflects that the Veteran sought in-service treatment only in regard to the left knee and denied knee disability at the time of discharge from service.  See Curry v. Brown, 7 Vet.App. 59, 68   (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Further, the record shows that she did not seek treatment for her right knee until 2001, which is approximately seven years after her service.  See Maxson, 230 F.3d at 1333.

Although the Veteran and her attorney have requested that VA afford her an examination in regard to her claimed right knee disability, on these facts, VA is not required to arrange for VA examination or to otherwise obtain a medical opinion in connection with the specific claim for a right knee disability.  Generally, VA has a duty provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

Here, however, as there is, fundamentally, no specific allegation, or other evidence, of any such in-service event, injury, or disease affecting the right knee, or resulting current disability, no examination is required.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (holding that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  On these facts, a remand of this claim for an examination or to obtain a medical opinion as to the etiology of any claimed right knee disability would, in essence, improperly place any examining physician in the Board's role of a fact finder.  In other words, any medical opinion which provided a nexus between the Veteran's current right knee disability and an undocumented incident of her military service would necessarily be based solely on speculation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation . . . does not provide the required degree of medical certainty). 

Furthermore, as discussed above, as the Veteran and her attorney are not shown to have any medical training or expertise, neither is competent to render a probative opinion on the medical matters upon which this claim turn.  See Jones, 7 Vet. App. at 137-38; Kahana, 24 Vet. App. at 435.  See also Jandreau, 492 F.3d at 1377 n4.  Hence, even if the appeal itself could be construed as a lay assertion of medical nexus between current right knee symptoms and service, it would have no probative value in this appeal. 

Finally, as for the matter of service connection on a secondary basis, as service connection for left knee disability is herein denied, there is no legal basis for an award of secondary service connection for right knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In other words, as service connection is not in effect for the underlying left knee disability, any secondary service connection claims must be denied as a matter of law.

For all the foregoing reasons, the claims for service connection for right knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Service connection for left knee disability is denied.

Service connection for right knee disability, to include as secondary to left knee disability, is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claim for service connection for right shoulder disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

During her January 2013 hearing, the Veteran claimed that, during service, she injured her right shoulder during a training exercise, which required her to carry an individual on her right shoulder at which point she heard her shoulder pop.  Service treatment records documented this injury, as well as subsequent treatment for her pain.  

Pursuant to the Board's remand of the claim, in May 2014, the Veteran underwent a VA examination to obtain information as to the medical relationship, if any, between any current shoulder disability and service.  The VA examiner concluded that it is less likely than not that the Veteran had a shoulder condition that was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was seen in service for right shoulder strain/sprain and had therapy with documentation of slowly resolving strain/sprain.  The examiner explained that the Veteran denied any shoulder symptoms during the Medical Board examination in 1994 and the post-service records do not document ongoing symptoms or evaluations for the right shoulder post-service.  The VA examiner further explained that the current shoulder X-ray is unremarkable.  

However, since the May 2014 VA examination, the Veteran has submitted an April 2015 emergency department record reflecting that an X-ray revealed Type II Acromion in the right shoulder.  Hence, as there is no medical opinion addressing the etiology of this condition, a remand for further medical opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the AOJ should arrange to obtain an addendum opinion from the May 2014 VA examiner, or, if necessary, from another appropriate physician based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the service connection claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical opinion in connection with the remaining claim on appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Atlanta VA Medical Center (VAMC), and that records from these facilities dated through February 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since February 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:
1.  Obtain from the Atlanta VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who provided the May 2014 opinion.  
If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

The physician should clearly identify all right shoulder disability(ies)-to include Type II Acromion (noted in an April 2015 private x-ray report)-currently  present or present at any time pertinent to the April 2007 claim (even if now asymptomatic or resolved).  If the Type II Acromion shown on x-ray is not deemed a disabling condition, the examiner should clearly so state, and explain why. 

With respect to each diagnosed right shoulder disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to specifically include the right shoulder in-service injury and related treatment, as noted in the service treatment records.  

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of right shoulder symptoms during and since service.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


